DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 17-18, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said front drape panel including a plurality of front pleats and said rear drape panel including a plurality of rear pleats front and rear faces of said cellular drape” on page 1, lines 8-11. This is unclear to the examiner because it is not known the scope the applicant is trying to ascertain with the phrase “front and rear faces of said cellular drape” immediately following the rest of the phrase with no linking components in the sentence. 
Claim 17 recites the limitation “the covering assembly of claim 16” on line 1. This is unclear to the examiner as claim 16 has been canceled. The claim has been treated as depending from independent claim 11.
The dependent claims are rejected for at least depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cech (US Patent 7942184) in view of Toti (US Patent 5927367), and Judkins (US PG Pub 20130180670), hereinafter referred to as Judkins ‘670.
Regarding claim 1, Cech teaches (figures 1 and 12) a covering assembly (100) for an architectural structure, said covering assembly comprising:
a vertical cellular drape (102) extending in a vertical direction between a top end and a bottom end and in a lateral direction between a first lateral end (left side) and a second lateral end (right side), said cellular drape being movable in the lateral direction (column 5, lines 4-6) between an extended position and a retracted position (column 1 lines 29-35), said cellular drape including a front drape panel (see modified fig. 1 below) defining a front face of said cellular drape and a rear drape panel (modified fig. 1) defining a rear face of said cellular drape opposite said front face, said front and rear faces being spaced apart from each other in a cross-wise direction (modified fig. 1), said front drape panel including a plurality of front pleats and said rear drape panel including a plurality of rear pleats (modified fig. 1);

a rail (108) extending in the lateral direction between a first end (left side) and a second end (right side), said rail defining a mounting slot (122) extending laterally between said first and second ends of said rail;
and a plurality of carrier assemblies (114, column 5, lines 18-21) configured to be coupled between said rail (108) and said cellular drape (102), each carrier assembly of said plurality of carrier assemblies including a respective carrier (120) slidably mounted within said mounting slot (dictionary.com defines “to slide” as follows: verb (used without object): to move along in continuous contact with a smooth or slippery surface. The wheels of the carrier are in constant contact with the smooth surface of the track, thus it is slidably mounted with the mounting slot.) of said rail (108),
wherein: said front pleats comprise alternating front pleat peaks and front pleat valleys spaced apart from one another in the lateral direction across said front face of said cellular drape and extending in the vertical direction from said top end to said bottom end of said cellular drape (see modified figure 1); and said rear pleats comprise alternating rear pleat peaks and rear pleat valleys spaced apart from one another in the lateral direction across said rear face of said cellular drape and extending in the vertical direction from said top end to said bottom end of said cellular drape (see modified figure 1).
Cech does not teach the carriers of said plurality of carrier assemblies configured to be moved into abutting engagement with one another when said cellular drape is moved to the retracted position to form an assembly stack, said front and rear pleats are provided in an alternating arrangement between said first and second lateral ends of said cellular drape such that said cellular drape is configured to collapse into an accordion-style configuration when moved to the retracted position. 


Toti teaches (figures 2 and 9) a track and carrier system for window blinds, with a plurality of carriers (10) configured to be moved into abutting engagement with one another when a blind is moved to the retracted position to form an assembly stack (figure 9, column 6, lines 23-25).
It would have been obvious to one of ordinary skill in the art at the time to modify Cech to incorporate the teachings of Toti by having the plurality of carriers of Cech be configured to move into abutting engagement with one another when the drape is moved to the retracted position, to form an assembly stack. These alteration provides the predictable and expected results of the drape and carriers when opened all the way taking up as little lateral space as possible in order to block as little of the window as possible.
Judkins ‘670 teaches (figures 3, and 6-7) a vertical cellular drape (1) with front and rear pleats (see modified figure 7 below) provided in an alternating arrangement between said first and second lateral ends of said cellular drape (see modified figure 7 below) such that said cellular drape is configured to collapse into an accordion-style configuration when moved to the retracted position (figure 6). 
It would have been obvious to one of ordinary skill in the art at the time to further modify modified Cech to incorporate the teachings of Judkins ‘670 by providing front and rear pleats in an alternating arrangement between first and second lateral ends of the cellular drape such that the drape is configured to collapse into an accordion-style configuration. This alteration provides the predictable and expected result of a simple means of maximizing the ability of the drape to fold up while the blind is in an open configuration.    

    PNG
    media_image1.png
    563
    1116
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    643
    1117
    media_image2.png
    Greyscale

Regarding claim 3, modified Cech includes that Cech teaches (figures 3, and 6-7) when said cellular drape is moved to the extended position, each of said front pleat peaks (modified figure 7) is aligned with a corresponding rear pleat valley in the cross-wise direction of said covering assembly (the cross-wise direction is the direction from the front panel to the back panel, and each front peak is aligned with a rear peak from the front panel to the back panel) and each of said rear pleat peaks (modified figure 7) is aligned with a corresponding front pleat valley in the cross-wise direction of said covering assembly.  **Note that “aligned” is a broad term and is being interpreted as such, in this case a line can be formed between the two points such that they are aligned along that line [for example].
Regarding claim 21, modified Cech includes Toti that teaches (figures 1 and 9), that the cellular drape defines a lateral width when said drape is moved to the retracted position (figure 9 shows a lateral width from the left side of the far left carrier to the right side of the far right carrier);
and a lateral dimension associated with said plurality of carrier assemblies is selected to minimize the lateral width of said drape when said carriers are moved into abutting engagement with one another (because the close packing arrangement in figure 9 is shown, it has inherently been selected by the inventor, and consequentially it teaches the minimization of the lateral width of the drape when opened all the way).  
Regarding claim 4, modified Cech includes that Cech teaches (figures 1 and 12) that said carriers (120) of said plurality of carrier assemblies (114) comprise a plurality of intermediate carriers (118) configured to be coupled to said cellular drape at spaced apart locations in the lateral direction between said first and second lateral ends (column 5, lines 18-21) of said cellular drape and an end carrier (106) configured to be coupled to said cellular drape adjacent to one of said first lateral end or said second lateral end (column 4 lines 18-21).  
Regarding claim 5, modified Cech includes Toti that teaches (figures 2 and 9) that a lateral dimension (the width of all the carriers when in the assembly stack) comprises a lateral thickness (width) of each of said intermediate carriers (figure 12).
Regarding claim 6, modified Cech includes Toti that teaches (fig. 24) a lateral dimension (the width of each of the carriers (10) as shown in figure 23) further comprises a lateral spacing width associated with an end carrier (10 on the end in figure 24 is the end carrier); and the lateral spacing width is defined between an end face of said end carrier configured to abut against an adjacent intermediate carrier when said cellular drape is moved to the retracted position and a location at which said cellular drape is coupled to said end carrier (see modified figure 23 below).

    PNG
    media_image3.png
    374
    566
    media_image3.png
    Greyscale

Regarding claim 7, modified Cech includes Toti that teaches (figure 23) that the lateral spacing width associated with said end carrier is substantially equal to the lateral thickness of each of said intermediate carriers (see modified figure 23 above).  
Regarding claim 8, modified Cech includes that Cech teaches (figures 1 and 12) that the carrier assemblies (114) comprises a drape connector (116) coupled between said cellular drape (102) and said respective carrier (120) of said carrier assembly; and
said drape connector (116) is configured to freely pivot relative to said respective carrier about a vertical pivot axis as said cellular drape is being moved between the extended and retracted positions (column 8 lines 56-60).  
Regarding claim 9, modified Cech does not teach that the mounting system further comprises a plurality of spacers installed relative to one of said rail or said cellular drape; each spacer extends lengthwise between a first end and a second end and defines a spacer length between said first and second ends; and said spacer length is selected to set a maximum peak-to-peak distance defined between adjacent front pleats or adjacent rear pleats of said interleaved pleats when said cellular drape is moved to the extended position.  
Toti teaches (figures 7-8) a track and carrier system for window blinds with a plurality of spacers (60) installed relative to a rail (3);
each spacer extends lengthwise between a first end (left side) and a second end (right side) and defines a spacer length between said first and second ends; and
said spacer length is selected to set a maximum peak-to-peak distance defined between adjacent front pleat peaks of said front pleats of said front drape panel when said cellular drape is moved to the extended position (column 5, lines 19-24).  
It would have been obvious to one of ordinary skill in the art at the time to further modify modified Cech to incorporate the teachings of Toti, by including a plurality of spacers installed relative to a rail, with a spacer length that is selected to set a maximum peak-to-peak distance defined between 
Regarding claim 22, modified Cech includes that Cech teaches (figure 1) that when said cellular drape (102) is moved to the retracted position, each rear pleat valley of said rear drape panel is provided in a nesting positional relationship with a respective one of said front pleat peaks (column 1, lines 29-35, when fabric is “bunched tightly, the each pleat valley will be in a nesting positional relationship with a front pleat peak).
Claims 11, 17-18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cech (US Patent 7942184) in view of Judkins ‘333 (US Patent 5205333).
Regarding claim 11, Cech teaches (figures 1 and 12) a covering assembly (100) for an architectural structure, said covering assembly comprising:
a vertical cellular drape (102) extending in a vertical direction between a top end and a bottom end and in a lateral direction between a first lateral end (left side) and a second lateral end (right side), said cellular drape being movable in the lateral direction (column 5, lines 4-6) between an extended position and a retracted position (column 1 lines 29-35), said cellular drape including a front drape panel (see modified fig. 1 above) defining a front face of said cellular drape and a rear drape panel (modified fig. 1) defining a rear face of said cellular drape opposite said front face, said front and rear faces being spaced apart from each other in a cross-wise direction (modified fig. 1), said front and rear drape panels defining interleaved pleats between said front and rear faces of said cellular drape (modified fig. 1);
and a mounting system (110) configured to support said cellular drape relative to an architectural structure (figure 1), said mounting system comprising:

a plurality of carrier assemblies (114, column 5, lines 18-21) configured to be coupled between said rail (108) and said cellular drape (102), each carrier assembly of said plurality of carrier assemblies including a carrier mounted (120) within said mounting slot (122) of said rail (108). 
Cech does not teach that the mounting system further comprises a plurality of spacers installed relative to one of said rail or said cellular drape; each spacer extends lengthwise between a first end and a second end and defines a spacer length between said first and second ends; and said spacer length is selected to set a maximum peak-to-peak distance defined between adjacent pairs of pleats or adjacent rear pleats of said interleaved pleats when said cellular drape is moved to the extended position, each spacer is coupled to first and second pleats of a respective pair of said adjacent pairs of pleats; and said plurality of spacers are positioned along an exterior of said cellular drape. 
Judkins ‘333 teaches (figures 15A-15B) a pleated window cover that comprises a plurality of spacers (see modified figure 15A below) installed relative to a cellular drape (14); each spacer extends lengthwise between a first end and a second end and defines a spacer length between said first and second ends (modified figure 15A); and said spacer length is selected to set a maximum peak-to-peak distance defined between adjacent pairs of pleats or adjacent rear pleats of said interleaved pleats when said cellular drape is moved to the extended position (column 9, lines 32-37). A cross sectional view of figure 15A would look the same as figure 12, so figure 12 shows the spacers set max peak to peak distance), each spacer is coupled to first and second pleats of a respective pair of said adjacent pairs of pleats (figure 15A); and said plurality of spacers are positioned along an exterior of said cellular drape (figure 15A). 


    PNG
    media_image4.png
    389
    580
    media_image4.png
    Greyscale

Regarding claim 17, modified Cech includes that Cech teaches (figure 1) that the interleaved pleats comprise a plurality of front pleats spaced apart from one another in the lateral direction along said front face of said cellular drape (see modified figure 1) and a plurality of rear pleats spaced apart from one another in the lateral direction along said rear face of said cellular drape (see modified figure 
	Regarding claim 18, modified Cech includes Judkins ‘333 that teaches (figures 15A-15B) that said plurality of spacers wrap around (modified figure 15A) said plurality of rear pleats across said rear face of said cellular drape (after the modification found in claim 11).
Regarding claim 23, modified Cech includes Judkins ‘333 that teaches (figures 15A-15B) that each spacer (modified figure 15A) is formed from a section of a continuous strip of material extending along the exterior of said cellular drape (figure 15B).
	Regarding claim 24, modified Cech includes Judkins ‘333 that teaches (figures 15A-15B) that the plurality of spacers are flexible (column 9, lines 37-41 states they have a stiffness the same as the shade fabric material, and the shade fabric cannot be rigid otherwise the shade would not be able to open or close).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cech (US Patent 7942184) in view of Judkins ‘333 (US Patent 5205333), as applied to claim 11 above, and further in view of Judkins ‘670 (US PG Pub 20130180670).
Regarding claim 12, modified Cech includes that Cech teaches (figures 1 and 12) that the interleaved pleats comprise front and rear pleats spaced apart across said front and rear faces, respectively, of said cellular drape (see modified figure 1). Modified Cech does not teach that the front and rear pleats are provided in an alternating arrangement between said first and second lateral ends of said cellular drape such that said cellular drape is configured to collapse into an accordion-style configuration when moved to the retracted position.  

It would have been obvious to one of ordinary skill in the art at the time to further modify modified Cech to incorporate the teachings of Judkins ‘670 by providing front and rear pleats in an alternating arrangement between first and second lateral ends of the cellular drape such that the drape is configured to collapse into an accordion-style configuration. This alteration provides the predictable and expected result of a simple means of maximizing the ability of the drape to fold up while the blind is in an open configuration.    
Regarding claim 13, modified Cech teaches all aspects of the invention as found in claim 12. Cech also teaches (figures 3, and 6-7) that the front pleats (see modified figure 7 above) comprise alternating front pleat peaks and front pleat valleys across said front face of said cellular drape (see modified figure 7 above);
said rear pleats comprise alternating rear pleat peaks and rear pleat valleys across said rear face of said cellular drape (modified figure 7);
and when said cellular drape is moved to the extended position, each of said front pleat peaks is substantially aligned with a corresponding rear pleat valley in the cross- wise direction of said covering assembly and each of said rear pleat peaks is substantially aligned with a corresponding front pleat valley in the cross-wise direction of said covering assembly (modified figure 7 shows that the peaks and valleys are aligned at least “substantially”).  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cech (US Patent 7942184) in view of Judkins ‘333 (US Patent 5205333) as applied to claim 11, and further in view of Toti (US Patent 5927367).
Regarding claim 19, modified Cech does not teach the plurality of carriers configured to be moved into abutting engagement with one another when a blind is moved to the retracted position to form an assembly stack; said blind defines a lateral width when said blind is moved to the retracted position; and a lateral dimension associated with said plurality of carrier assemblies is selected to minimize the lateral width of said blind when said carriers are moved into abutting engagement with one another.
Toti teaches (figures 1 and 9): a track and carrier system for window blinds, with a plurality of carriers (10) configured to be moved into abutting engagement with one another when a blind is moved to the retracted position to form an assembly stack (figure 9, column 6, lines 23-25);
said blind defines a lateral width when said blind is moved to the retracted position (figure 9 shows a lateral width from the left side of the far left carrier to the right side of the far right carrier);
and a lateral dimension associated with said plurality of carrier assemblies is selected to minimize the lateral width of said blind when said carriers are moved into abutting engagement with one another (because the close packing arrangement in figure 9 is shown, it has inherently been selected by the inventor, and consequentially it teaches the minimization of the lateral width of the drape when opened all the way.).  
It would have been obvious to one of ordinary skill in the art at the time to further modify modified Cech to incorporate the teachings of Toti by having the plurality of carriers of Cech be configured to move into abutting engagement with one another when the drape is moved to the retracted position, with the blind then defining a lateral width, and a lateral dimension associated with 
Regarding claim 20, modified Cech includes that Cech teaches (figures 1 and 12) that said carriers (120) of said plurality of carrier assemblies (114) comprise a plurality of intermediate carriers (118) configured to be coupled to said cellular drape at spaced apart locations in the lateral direction between said first and second lateral ends (column 5, lines 18-21) of said cellular drape and an end carrier (106) configured to be coupled to said cellular drape adjacent to one of said first lateral end or said second lateral end (column 4 lines 18-21). 
Cech does not teach that the lateral dimension comprises a lateral thickness of each of said intermediate carriers and a lateral spacing width associated with said end carrier; and the lateral spacing width is defined between an end face of said end carrier configured to abut against an adjacent intermediate carrier when said cellular drape is moved to the retracted position and a location at which said cellular drape is coupled to said end carrier.
Toti teaches (figures 2 and 9) that a lateral dimension (the width of all the carriers when in the assembly stack) comprises a lateral thickness (width) of each of said intermediate carriers (figure 12) and a lateral dimension (the width of each of the carriers (10) as shown in figure 23) further comprises a lateral spacing width associated with an end carrier (10 on the end in figure 24 is the end carrier); and the lateral spacing width is defined between an end face of said end carrier configured to abut against an adjacent intermediate carrier when said cellular drape is moved to the retracted position and a location at which said cellular drape is coupled to said end carrier (see modified figure 23 above).
It would have been obvious to one of ordinary skill in the art at the time to further modify Cech to incorporate the teachings of Toti by having the lateral dimension comprise a lateral thickness of each .
Response to Arguments
The applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments are not commensurate in scope with the rejection as applied above now, and are not found persuasive. The applicant argues that the references fail “ to disclose the recited front and rear pleats of amended claim 1, including that "said front pleats comprise alternating front pleat peaks and front pleat valleys spaced apart from one another in the lateral direction across said front face of said cellular drape and extending in the vertical direction from said top end to said bottom end of said cellular drape;" and that "said rear pleats comprise alternating rear pleat peaks and rear pleat valleys spaced apart from one another in the lateral direction across said rear face of said cellular drape and extending in the vertical direction from the top end to the bottom end of the cellular drape."” The examiner directs attention to the claim 1 rejection above, where the applied art teaches all the limitations of the claims (see modified figure 7).  Also note the header alone can be a rear panel as one interpretation.
The applicant’s arguments with respect to claim 11 have been considered but are moot because
the arguments do not apply to the current rejection, are not commensurate in scope with the rejection, and are not found persuasive. The applicant argues that spacers of the prior art are coupled between adjacent carriers instead of adjacent pleats, that the spacers extend internally in the blind, and that they 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.S./ Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/Primary Examiner, Art Unit 3634